Exhibit 10.2

 



EVO Transportation & Energy Services, Inc.

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

INSTRUCTIONS

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of the shares of common stock (the “Shares”) of EVO Transportation & Energy
Services, Inc., a Delaware corporation (the “Company”).

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

1.       Enclosed are the Following Documents:

(a)       Subscription Agreement. Be sure to carefully and fully read the
Subscription Agreement, and execute the signature page which is applicable to
you. On the appropriate signature page of the Subscription Agreement, the
Subscriber must sign, print his, her or its name, address and social security or
tax identification number where indicated, and indicate the dollar amount of
Shares subscribed for, the date of execution and the manner in which title to
the Shares will be held.

(b)       Investor Questionnaire. Be sure to carefully and fully read the
Investor Questionnaire, which can be found as Appendix A attached to the
Subscription Agreement. On the signature page of the Investor Questionnaire, the
Subscriber must sign and print his, her or its name where indicated.

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL TERM SHEET, INCLUDING THE COMPANY’S SEC FILINGS
REFERENCED THEREIN, PRIOR TO RETURNING THE SIGNED SUBSCRIPTION DOCUMENTS. THIS
SUBSCRIPTION PACKAGE IS NOT TO BE REPRODUCED OR DISTRIBUTED TO OTHERS AT ANY
TIME, AND ALL RECIPIENTS AGREE THEY WILL KEEP CONFIDENTIAL ALL INFORMATION
CONTAINED HEREIN AND WILL USE THIS AGREEMENT ONLY FOR THE PURPOSE OF EVALUATING
A POTENTIAL INVESTMENT IN THE SHARES.

2.       Payment. Payment of the purchase price will be made pursuant to Section
1 of the Subscription Agreement.

 

3.       Return of Documents. Copies of the signed Subscription Agreement,
Investor Questionnaire and other subscription-related documents should be
delivered to the Company at:

EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

 

NAME OF SUBSCRIBER:________________   SUBSCRIPTION AMOUNT: $_______________

 

 1 

 



 

SUBSCRIPTION AGREEMENT

BY

CONVERSION OF PROMISSORY NOTE

 

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in shares of common stock of EVO Transportation
& Energy Services, Inc. (the “Company”). The Offering is being conducted on a
“best efforts”, no minimum basis. No funds received in the Offering will be
escrowed.

1.       Subscription and Purchase Price

(a)       Subscription. Subject to the conditions set forth in Section 2 hereof,
the undersigned hereby subscribes for and agrees to purchase _________________
Shares (as adjusted for any stock split or combination), for a subscription
amount of $_________________ (the “Subscription Amount”). The Subscription
Amount shall be paid to the Company by cancellation and conversion of that
certain Junior Bridge Note issued by the Company or by the Company’s wholly
owned subsidiary, Titan CNG LLC (“Titan”), to Subscriber in 2016 (the “Converted
Note”).

(b)       Purchase of Shares.

Subscriber hereby acknowledges and agrees as follows:

 

(i)On the Effective Date (as defined below), all principal and accrued interest
(the “Balance”) on the Converted Note will convert into the number of Shares set
forth in Section 1(a) above.

(ii)For purposes of this Agreement, the “Effective Date” means the day on which
the Company accepts this Agreement.

(iii)The Balance owed by the Company or Titan to Subscriber will be deemed paid
in full and all of the Company’s or Titan’s obligations under the Converted Note
will be deemed satisfied.

(iv)The Converted Note and all documentation entered into in connection
therewith will be terminated and of no further force and effect, and

(v)Subscriber will return the original Converted Note (or a lost promissory note
indemnity in a form satisfactory to the Company) to the Company for cancellation
together with this Subscription Agreement.

The undersigned understands and agrees that, subject to Section 2 and applicable
laws, by executing this Agreement, he, she or it is entering into a binding
agreement.

2.       Acceptance, Offering Term and Closing Procedures

The obligation of the undersigned to purchase the Shares shall be irrevocable,
and the undersigned shall be legally bound to purchase the Shares subject to the
terms set forth in this Agreement. The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Shares in
whole or part in any order at any time prior to the Company’s acceptance of such
subscription. If, in the event of rejection of this subscription by the Company
in accordance with this Section 2, or if the sale of the Shares is not
consummated for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Company shall promptly return the
purchase price without interest thereon or deduction therefrom.



 2 

 

 

3.       Investor’s Representations, Warranties and Agreements

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

(a)       The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.

(b)       The undersigned acknowledges his, her or its understanding that the
Offering and sale of the Shares is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) of the Securities Act and the provisions of Regulation D
promulgated thereunder (“Regulation D”). In furtherance thereof, the undersigned
represents and warrants to the Company and its affiliates as follows:

(i)       The undersigned is acquiring the Shares solely for the undersigned’s
own beneficial account, for investment purposes, and not with view to, or resale
in connection with, any distribution of the Shares;

(ii)       The undersigned has the financial ability to bear the economic risk
of his, her or its investment, has adequate means for providing for their
current needs and contingencies, and has no need for liquidity with respect to
the investment in the Company;

(iii       The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Term Sheet dated July 7, 2017, together with all appendices thereto
and documents referenced therein (as such documents may be amended or
supplemented) (the “Term Sheet”), relating to the conversion of Junior Bridge
Notes into Shares (the “Offering”), and all other documents requested by the
undersigned or Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Agreement; and

(v)       The undersigned (together with his, her or its Advisors, if any) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the prospective investment in the Shares.
If other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Shares.

(c)       The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

(d)       The undersigned has been furnished with a copy of the Term Sheet.

(e)       The undersigned has relied on the advice of, or has consulted with,
only his, her or its Advisors. Each Advisor, if any, is capable of evaluating
the merits and risks of an investment in the Shares as such are described in the
Term Sheet, and each Advisor, if any, has disclosed to the undersigned in
writing (a copy of which is annexed to this Agreement) the specific details of
any and all past, present or future relationships, actual or contemplated,
between the Advisor and the Company or any affiliate thereof.



 3 

 

 

(f)       The undersigned represents, warrants and agrees that he, she or it
will not sell or otherwise transfer the Shares without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Shares have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the undersigned is aware that the Shares are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The undersigned also understands that, except as described in
Section 6 of this Agreement, the Company is under no obligation to register the
Shares on his, her or its behalf or to assist them in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The undersigned understands that any sales or transfers of the
Shares are further restricted by state securities laws.

(g)       No representations or warranties have been made to the undersigned by
the Company, other than any representations of the Company contained herein and
in the Term Sheet, and in subscribing for the Shares the undersigned is not
relying upon any representations other than those contained herein or in the
Term Sheet.

(h)       The undersigned understands and acknowledges that his, her or its
purchase of the Shares is a speculative investment that involves a high degree
of risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Term Sheet and in the Company’s
reports filed with the U.S. Securities and Exchange Commission (“SEC”),
including in particular the matters under the caption “Risk Factors” contained
in the Company’s Current Report on Form 8-K filed with the SEC on November 29,
2016.

(i)       The undersigned’s overall commitment to investments that are not
readily marketable is not disproportionate to the undersigned’s net worth, and
an investment in the Shares will not cause such overall commitment to become
excessive.

(j)       The undersigned understands and agrees that the Shares may bear
substantially the following legend until (i) such Shares shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Shares may be sold without registration
under the Securities Act, as well as any applicable “blue sky” or state
securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

(k)       Neither the SEC nor any state securities commission has approved the
Shares or passed upon or endorsed the merits of the Offering or confirmed the
accuracy or determined the adequacy of the Term Sheet. Neither the Term Sheet
nor this Offering has been reviewed by any Federal, state or other regulatory
authority.



 4 

 



(l)       The undersigned and his, her or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company concerning the Offering of the Shares
and the business, financial condition, results of operations and prospects of
the Company, and all such questions have been answered to the full satisfaction
of the undersigned and his, her or its Advisors, if any.

(m)       The undersigned is unaware of, is in no way relying on, and did not
become aware of the Offering of the Shares through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the Offering and sale of
the Shares and is not subscribing for Shares and did not become aware of the
Offering of the Shares through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.

(n)       The undersigned has taken no action which would give rise to any claim
by any person for brokerage commissions, finders’ fees or the like relating to
this Agreement or the transactions contemplated hereby (other than commissions
to be paid by the Company or as otherwise described in the Term Sheet).

(o)       The undersigned is not relying on the Company with respect to the
legal, tax, economic and related considerations of an investment in the Shares,
and the undersigned has relied on the advice of, or has consulted with, only
his, her or its own Advisors.

(p)       The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

(q)       No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the Offering of the Shares which are in any way inconsistent
with the information contained in the Term Sheet.

(r)       (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of an understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Subscriber or Plan fiduciary (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company and any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Subscriber or Plan fiduciary has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

(s)       The undersigned agrees, acknowledges and understands that during the
period commencing on the date hereof through the Company’s public announcement
of the Offering, the undersigned will not directly or indirectly, through
related parties, affiliates or otherwise, purchase, sell “short” or “short
against the box” (as those terms are generally understood) any equity security
of the Company.

(t)       The foregoing representations, warranties and agreements shall survive
the completion of the Offering.



 5 

 

 

4.       Conditions to Acceptance of Subscription

The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

(a) No legal action, suit or proceeding shall be pending which seeks to restrain
or prohibit the transactions contemplated by this Agreement.

(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement.

5.       Notices to Subscribers

(a)       THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

(b)       THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

6.Miscellaneous Provisions

(a)       Piggy-Back Registration. If at any time on or after August 1, 2017,
the Company shall propose to file any registration statement (other than any
registration on Form S-4, S-8 or any other similarly inappropriate form, or any
successor forms thereto) under the Securities Act covering a public offering of
the Company’s Common Stock, it will notify the Subscriber hereof at least ten
(10) days prior to each such filing and will use its best efforts to include in
such Registration Statement (to the extent permitted by applicable regulation),
the Shares purchased by the Subscriber to the extent requested by the Holder
hereof within five (5) days after receipt of notice of such filing (which
request shall specify the interest the Shares intended to be sold or disposed of
by the Subscriber and describe the nature of any proposed sale or other
disposition thereof); provided, however, that if a greater number of shares of
Common Stock is offered for participation in the proposed offering than in the
reasonable opinion of the managing underwriter (if any) of the proposed offering
can be accommodated without adversely affecting the proposed offering, then the
amount of Shares proposed to be offered by the Subscriber for registration, as
well as the number of securities of any other selling shareholders participating
in the registration, shall be proportionately reduced to a number deemed
satisfactory by the managing underwriter. The Company shall bear all expenses
and fees incurred in connection with the preparation, filing, and amendment of
the Registration Statement with the SEC, except that the Subscriber shall pay
all fees, disbursements and expenses of any counsel or expert retained by the
Subscriber and all underwriting discounts and commissions, filing fees and any
transfer or other taxes relating to the Shares included in the Registration
Statement. The Subscriber agrees to cooperate with the Company in the
preparation and filing of any Registration Statement, and in the furnishing of
information concerning the Subscriber for inclusion therein, or in any efforts
by the Company to establish that the proposed sale is exempt under the
Securities Act as to any proposed distribution.

 



 6 

 

 

 

(b)        Modification. Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.

(c)       Survival. The undersigned’s representations and warranties made in
this Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Shares.

(d)       Notices. Any party may send any notice, request, demand, claim or
other communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

(e)       Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon, and inure to the benefit of, the parties to this
Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns. If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

(f)       Assignability. This Agreement is not transferable or assignable by the
undersigned.

(g)       Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without giving
effect to conflicts of law principles. Each party to this Agreement, by its
execution hereof, hereby irrevocably submits to the exclusive jurisdiction and
venue of the state courts of the State of Minnesota or the United States
District Court located in the State of Minnesota, in each case located in
Hennepin County, Minnesota, for the purpose of any action between the parties
arising in whole or in part under or in connection with this Agreement.

(h)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

 

[Remainder of page left intentionally blank]



 7 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________ 2017.

 

     $_____________________          Subscription Amount

  

Manner in which Title is to be held (Please Check One):

 

1. ¨ Individual 7. ¨

Trust/Estate/Pension or Profit Sharing Plan

Date Opened:______________

 

2. ¨ Joint Tenants with Right of Survivorship 8. ¨

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

 

3. ¨ Community Property 9. ¨

Married with Separate Property

 

4. ¨ Tenants in Common 10. ¨

Keogh

 

5. ¨ Corporation/Partnership/ Limited Liability Company 11. ¨

Tenants by the Entirety

 

6. ¨ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

Name of Firm (Bank, Brokerage, Custodian):
                                                                                                              

Account Name:
                                                                                                                                                               

Account Number:
                                                                                                                                                            

Representative Name:
                                                                                                                                                    

Representative Phone Number:
                                                                                                                                    

Address:
                                                                                                                                                                           

City, State, Zip:
                                                                                                                                                                

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.



 8 

 

 

EXECUTION BY NATURAL PERSONS

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

_________________________________

 Name (Please Print)

 

_________________________________

 Name of Additional Purchaser

 

_________________________________

 Residence: Number and Street

 

_________________________________

 Address of Additional Purchaser

 

_________________________________

 City, State and Zip Code

 

_________________________________

 City, State and Zip Code

 

_________________________________

 Social Security Number

 

_________________________________

  Social Security Number

 

_________________________________

Telephone Number

 

_________________________________

Telephone Number

_________________________________

Fax Number (if available)

 

________________________________

Fax Number (if available)

_________________________________

E-Mail

 

________________________________

E-Mail (if available)

__________________________________

 (Signature)

 

________________________________

 (Signature of Additional Purchaser)

 

 

 

ACCEPTED this ______ day of _______________ 2017, on behalf of the Company.

 

 

 

 

By: _________________________________

Chief Executive Officer

   

 



 9 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:________________________________________

 

State of Principal Office: __________________________________________________

 

Federal Taxpayer Identification Number:______________________________________

____________________________________________

Office Address

____________________________________________

City, State and Zip Code

____________________________________________

Telephone Number

____________________________________________

Fax Number (if available)

____________________________________________

E-Mail (if available)

 

  By: _________________________________
Name:
Title:  

 

_________________________________

 

 

_________________________________

Address

 

 

 

 

 

ACCEPTED this _______ day of _______________ 2017, on behalf of the Company.  

 

 

 

By: _________________________________

                     Chief Executive Officer



 10 

 



Appendix A





INVESTOR QUESTIONNAIRE



Instructions: Check all boxes below which correctly describe you.

oI am a (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Shares, is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Shares is made solely by persons or entities that are accredited
investors.

oI am a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended.

oI am an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and with total assets in excess of
$5,000,000.

oI am a director or executive officer of the Company.

oI am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000 at the time of my subscription for and purchase of
the Shares. For purposes of this Subscription Agreement, “net worth” means the
excess of total assets at fair market value, including real and personal
property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Shares for the purpose of investing in the Shares.

oI am a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.



 A-1 

 

 

Appendix A

 

oI am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose subscription for and purchase of
the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

oI am an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs. Note: For Subscribers attempting
to qualify under this item, each equity owner must complete, sign and return to
the Company a separate copy of this Questionnaire).

oI do NOT meet any of the foregoing categories.

 The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Shares of the Company.

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
        Signature of Purchaser (Entities please provide signature of Purchaser’s
duly authorized signatory.)   Signature of Co-Purchaser             Name of
Signatory (Entities only)   Date             Title of Signatory (Entities only)
   

 





 A-2 

 

 

